DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Malloy et al. (hereinafter Malloy) (US 6,629,102 B1) in view of Gupta (US 2005/0262108 A1).

As to claim 1, Malloy teaches a system for providing parallel calculation within a multidimensional database environment (Abstract; Figs. 3-5), comprising: 
one or more computing devices operating as a multidimensional database server (OLAP server 102), and providing access to a multidimensional database for storage of data associated with a plurality of data dimensions associated with dimension members (dimension members, i.e., Time 302, 1997 304, Q1306, Q2308, Q3310, Q4312, Product 314, A 316, B 318, C 320, Measures 322, Sales 324, Costs 326, and Profits 328, are represented by cells in the multi-dimensional database that specify a precise intersection along all dimensions that uniquely identifies a single data point.) (col. 6, lines 36-49; col. 7, lines 10-24; col. 10, lines 20-37; col. 11, lines 35-45; Figs. 1 and 2); 
wherein the database server (OLAP server 102) includes a calculation engine (multi-dimensional database calculation engine (MDCE), which is part of the OLAP Engine 112) that performs commands or operations upon the data in response to requests and according to a calculation script, including wherein (col. 13, lines 17-30): 
the calculation script includes a member list and a plurality of operations associated with the dimension members, and the calculation engine generates, for a particular operation, a plurality of tasks to fulfil the operation and queues the tasks to a task list (dimension 202, 214, 222 is a structural attribute that is a list of members for calculations or aggregations, summations, performing any type of computational relationship, etc.) (col. 2, lines 28-51; col. 6, lines 36-49; col. 7, lines 25-40; Figs 2-4); 
wherein the calculation engine uses a thread to process the calculation script, generate the task list, and create a plurality of child threads to execute the tasks of the task list, wherein the calculation engine thread then proceeds to perform additional operations in the calculation script (child performs additional operation from parent in the hierarchy) (col. 2, lines 31-40; col. 7, lines 25-49); and 
Malloy does not explicitly teach wherein the child threads search for available tasks from the task list, execute the tasks, and notify the calculation engine thread when no more tasks are available.
However, Gupta teaches wherein the child threads searches and traverses hierarchies for available tasks from the task list, execute the tasks, and notify the calculation engine thread when no more tasks are available (Abstract; [0003]; [0009]-[0010]; [0018]).
Malloy and Gupta are analogous art with the claimed invention because they are all in the same field of endeavor of multi-dimensional databases.  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Malloy such that it would include the feature of wherein the child threads search for available tasks from the task list, execute the tasks, and notify the calculation engine thread when no more tasks are available, as taught and suggested in Gupta.  The suggestion/motivation for doing so would have been to provide the predicted result of having an analysis tool that can conduct a directed search which traverses various dimensions or hierarchies in the data before ultimately zeroing in on the detailed data of interest (Gupta - [0009]-[0010], etc.).

As to claim 2, Malloy teaches wherein the calculation script further specifies, for the particular operation, a number indicative of the plurality of child threads to be simultaneously (parallel, concurrent) utilized to execute the tasks of the task list associated with the particular operation (col. 12, lines 26-28; cols 13 and 14).

As to claim 3, Malloy teaches wherein the calculation script includes a block therein that specifies a member list that provides slices of data stored within the multidimensional database, and the commands or operations to be performed on the slices of data (col. 7, lines 1-9).

As to claim 4, Malloy (col. 2, lines 8-40) and Gupta ([0108]) teaches wherein each thread of plurality of child threads utilizes a respective thread variable when executing the command that include the at least one variable.

As to claim 5, Malloy (col. 10, lines 20-43) and Gupta ([0040]-[0042])teaches wherein the member list includes at least one non-dynamic sparse member (col. 10, lines 20-43).

As to claim 6, Malloy (col. 10, lines 20-43) and Gupta ([0040]-[0042]) teaches wherein the task list is generated based on the at least one non-dynamic sparse member included in the member list.

As to claim 7, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 8, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 9, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 10, it is rejected for the same reasons as stated in the rejection of claim 4.

As to claim 11, it is rejected for the same reasons as stated in the rejection of claim 5.

As to claim 12, it is rejected for the same reasons as stated in the rejection of claim 6.

As to claim 13, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 14, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 15, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 16, it is rejected for the same reasons as stated in the rejection of claim 4.

As to claim 17, it is rejected for the same reasons as stated in the rejection of claim 5.

As to claim 18, it is rejected for the same reasons as stated in the rejection of claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bowman et al. (US 2003/0115207 A1) discloses the teaching of hierarchical hybrid OLAP analytics generators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH TANG/Primary Examiner, Art Unit 2199